Citation Nr: 1103575	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  08-19 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1. Whether the reduction in rating for service-connected diabetes 
mellitus from 40 percent to 20 percent, effective May 3, 2007, 
was proper.

2. Entitlement to an initial compensable rating for service-
connected rheumatoid arthritis prior to July 1, 2008.

3. Entitlement to an initial rating in excess of 20 percent for 
service-connected rheumatoid arthritis from July 1, 2008 onward.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to May 1986 
and from October 1989 to December 1996.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in August 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In September 2010, the Veteran testified at a personal hearing 
before the undersigned, sitting at the RO.  A transcript of the 
hearing is associated with the claims file.

The issues regarding the initial rating assigned for service-
connected rheumatoid arthritis are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In August 2007, the RO reduced the disability evaluation for 
the Veteran's service-connected diabetes mellitus from 40 percent 
to 20 percent, effective May 3, 2007.

2. The 40 percent rating evaluation for service-connected 
diabetes mellitus had been in effect for over five years. 

3. The May 2007 VA examination was less than full and complete 
when considered within the context of the entire record, and the 
medical evidence of record as of May 3, 2007 was insufficient to 
establish sustained improvement in the Veteran's service-
connected diabetes mellitus as of that date. 


CONCLUSION OF LAW

The reduction of the disability rating for the Veteran's service-
connected diabetes mellitus from 40 percent to 20 percent was not 
proper.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.105, 
3.344, 4.119, Diagnostic Code 7913 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein to restore the 40 percent rating 
for service-connected diabetes mellitus, effective May 3, 2007 is 
a full grant of the benefits sought on appeal, no further action 
is required to comply with the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted 
November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) and the implementing regulations.

A rating reduction must be based upon review of the entire 
history of the Veteran's disability.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  VA must ascertain, based upon 
review of the entire recorded history of the condition, whether 
the evidence reflects an actual change in the disability, and 
whether the examination reports reflecting such change are based 
upon thorough examinations.  Thus, in any rating reduction case 
not only must it be determined that an improvement in a 
disability has actually occurred but also that that improvement 
actually reflects an improvement in the Veteran's ability to 
function under the ordinary conditions of life and work.  Id.

Prior to reducing a veteran's disability rating, VA is required 
to comply with pertinent VA regulations applicable to all rating-
reduction cases, regardless of the rating level or the length of 
time that the rating has been in effect.  Generally, when 
reduction in the evaluation of a service-connected disability is 
contemplated and the lower evaluation would result in a reduction 
or discontinuance of compensation payments, a rating proposing 
the reduction or discontinuance will be prepared setting forth 
all material facts and reasons.  The beneficiary must be notified 
at his or her latest address of record of the contemplated action 
and furnished detailed reasons thereof and afforded 60 days to 
present of additional evidence to show that compensation payments 
should be continued at the present level.  38 C.F.R. 
§ 3.105(e) (2010).  Here, however, the Veteran's combined 
compensation rating at the time of the reduction was 50 percent, 
and her combined compensation rating after the reduction remained 
50 percent.  Therefore, no notice to the Veteran of the planned 
rating reduction was required in this case. 

In certain rating reduction cases involving ratings that have 
continued for long periods at the same level (five years or 
more), and not disabilities that have not become stabilized and 
are likely to improve, VA benefits recipients are to be afforded 
greater protections, set forth in 38 C.F.R. § 3.344 (2010).  In 
this case, the 40 percent disability rating was effective 
December 3, 1996, over ten years before the reduction took 
effect.  Thus, the provisions of 38 C.F.R. § 3.344 pertaining to 
stabilization of disability ratings apply.  38 C.F.R. § 3.344(c).  

Rating agencies will handle cases affected by change of medical 
findings or diagnosis, so as to produce the greatest degree of 
stability of disability evaluations consistent with the laws and 
VA regulations governing disability compensation and pension.  It 
is essential that the entire record of examinations and the 
medical-industrial history be reviewed to ascertain whether the 
recent examination is full and complete, including all special 
examinations indicated as a result of general examination and the 
entire case history.  This applies to treatment of intercurrent 
diseases and exacerbations, including hospital reports, bedside 
examinations, examinations by designated physicians, and 
examinations in the absence of, or without taking full advantage 
of, laboratory facilities and the cooperation of specialists in 
related lines.  Examinations less full and complete than those on 
which payments were authorized or continued will not be used as a 
basis of reduction.  38 C.F.R. § 3.344 (a). 
Ratings on account of diseases subject to temporary or episodic 
improvement will not be reduced on any one examination, except in 
those instances where all the evidence of record clearly warrants 
the conclusion that sustained improvement has been demonstrated.  
Ratings on account of diseases which become comparatively symptom 
free (findings absent) after prolonged rest will not be reduced 
on examinations reflecting the results of bed rest.  Moreover, 
though material improvement in the physical or mental condition 
is clearly reflected the rating agency will consider whether the 
evidence makes it reasonably certain that the improvement will be 
maintained under the ordinary conditions of life.  Id.

Moreover, the Court noted in Brown v. Brown that there are 
several general VA regulations that apply to all rating 
reductions regardless of whether the rating has been in effect 
for five years or more.  5 Vet. App. 413, 420-21 (1993). 

Specifically, VA regulation 38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history.  Furthermore, VA 
regulation 38 C.F.R. § 4.13 provides that the rating agency 
should assure itself that there has been an actual change in the 
condition, for better or worse, and not merely a difference in 
the thoroughness of the examination or in use of descriptive 
terms.  Additionally, in any rating reduction case, not only must 
it be determined that an improvement in a disability has actually 
occurred, but that such improvement reflects improvement in 
ability to function under ordinary conditions of life and work.  
Id.; see 38 C.F.R. §§ 4.2, 4.10.  A claim as to whether a rating 
reduction was proper must be resolved in the Veteran's favor 
unless the Board concludes that a fair preponderance of evidence 
weighs against the claim.  Brown at 421. 

In the August 2007 rating decision, the RO reduced the Veteran's 
rating for service-connected diabetes mellitus from 40 percent to 
20 percent, effective May 3, 2007.  Based on a May 2007 review 
examination, the RO found that the Veteran exhibited sustained 
improvement in her symptomatology and no longer met the criteria 
for a 40 percent rating evaluation.  The May 2007 and VA 
treatment records dated from August 2006 to March 2007 were the 
only relevant medical evidence added to the claims file since the 
May 2003 rating decision, which continued the 40 percent rating.
After careful consideration of the relevant evidence, the Board 
determines that there is not a preponderance of the evidence 
against the Veteran's claim for restoration of the 40 percent 
rating.  To reiterate, ratings for diseases that may undergo 
episodic improvement will not be reduced on any one examination, 
except in those instances where all the evidence of record 
clearly demonstrates sustained improvement.  38 C.F.R. § 
3.344(a).  The Board finds that the medical evidence is 
insufficient to establish that the Veteran's service-connected 
diabetes mellitus had shown sustained improvement as of May 3, 
2007.  

The May 2007 VA examiner stated that the Veteran saw her diabetes 
mellitus provider every one to three months, had no prescribed 
restriction of activities, had no episodes of ketoacidosis or 
hospitalizations for hypoglycemia, and that her diabetes mellitus 
had been uncontrolled prior to two years earlier when it began to 
markedly improve.  The Board appreciates the thoroughness of the 
May 2007 VA examination and recognizes that these findings 
suggest that the Veteran's diabetes mellitus did not warrant a 40 
percent rating evaluation; however, consideration of the entirety 
of the record reveals that the May 2007 VA examination report 
alone is inadequate evidence to warrant reduction in the 
disability evaluation for the Veteran's service-connected 
diabetes mellitus. 

In this regard, the Board observes that the examiner references 
improvement two years prior, but the claims file did not contain 
treatment records dated two years before the examination; the 
earliest treatment record was dated approximately nine months 
prior.  The Board notes that the VA examiner reported reviewing 
electronic VA records, which may not be in the claims file, and 
which may or may not be relevant to the two year time period in 
question.  Nevertheless, an October 2006 VA treatment record 
still referred to the Veteran's diabetes mellitus as uncontrolled 
and only in February 2007 was there a reference to better 
control.  Therefore, in spite of the examiner's review of the 
claims file and electronic records, the examiner may have had an 
incorrect understanding of the history of the Veteran's medical 
history, thereby rendering the examination less than full and 
complete under 38 C.F.R. § 3.344(a).  See Tucker v. Derwinski, 2 
Vet. App. 201 (1992) (holding that failure to review the record 
rendered the examination inadequate because the disability was 
not viewed in relation to its history, citing 38 C.F.R. § 4.1).  
Consequently, any determination that the Veteran's service-
connected diabetes mellitus had improved may have been based on 
unsound evidence.  

Based on the above, the Board finds that there is not a 
preponderance of the evidence in favor of the rating reduction 
or, in other words, against the claim for restoration of the 40 
percent rating evaluation.  See 38 U.S.C.A. § 5107 (West 2002); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
Therefore, the reduction from 40 percent to 20 percent for the 
Veteran's service-connected diabetes mellitus was not proper and 
the 40 percent disability evaluation is to be restored, effective 
May 3, 2007.


ORDER

The reduction of the disability rating for the Veteran's service-
connected diabetes mellitus from 40 percent to 20 percent, 
effective May 3, 2007, was not proper and the claim to restore 
the 40 percent rating, effective May 3, 2007 is granted.


REMAND

Upon a review of the record, the Board finds that a remand is 
necessary in order to accurately rate the Veteran's service-
connected rheumatoid arthritis.  Specifically, the Veteran should 
be afforded another VA examination.  

The Board notes that VA examinations were performed in May 2007 
and March 2009.  At the May 2007 VA examination, the examiner 
stated that the Veteran's rheumatoid arthritis was in remission, 
but did report limitation of motion of the bilateral elbows.  
Whether this impairment was due to the rheumatoid arthritis is 
unclear. 

In a July 2008 private treatment record, affected joints included 
the metacarpophalangeal joints of both hands, the bilateral 
wrists, the bilateral shoulders, the bilateral knees, and the 
right ankle.  The March 2009 VA examiner reported that the 
rheumatoid arthritis affects the Veteran's bilateral hands, 
wrists, knees, and ankles.  Range of motion measurements for the 
finger joints, wrists, knees, and ankles were reported.  However, 
no range of motion testing was performed on the shoulders at any 
time, and the Veteran continued to attest to shoulder involvement 
at her September 2010 hearing.  Further, she indicated that she 
has pain and limitation in her hips due to the service-connected 
disability.   

In addition to rating based on the active rheumatoid process, the 
disorder may be rated on the basis of chronic residuals such as 
limitation of motion.  For residuals such as limitation of motion 
or ankylosis, favorable or unfavorable, rating is to be done 
under the appropriate Codes for the specific joints involved.  
Where, however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the codes a rating of 10 
percent is for application for each such major joint or group of 
minor joints affected by limitation of motion, to be combined, 
not added under Code 5002.  38 C.F.R. § 4.71a.  Therefore, in 
light of the applicable rating criteria the Board requires 
another VA examination that assess which major or groups of minor 
joints are affected by the Veteran's rheumatoid arthritis, to 
include the bilateral elbows, shoulders, and hips.

Additionally, the Veteran reports that she seeks treatment for 
her service-connected rheumatoid arthritis every few months from 
a private provider.  The most recent private treatment record is 
dated in August 2008.  Therefore, the Board finds that the 
Veteran should be asked to authorize release of any additional 
private treatment records that are relevant to her claim.  

Accordingly, the case is REMANDED for the following action:

1.	Request that the Veteran identify and 
authorize release of any relevant private 
treatment records dated from August 2008 
onward.  All requests and responses, 
positive and negative, should be 
associated with the claims file. 

2.	Schedule the Veteran for a VA examination 
in order to ascertain the current nature 
and severity of her service-connected 
rheumatoid arthritis.  The claims file 
should be made available for review, and 
the examination report should reflect that 
such review occurred.  Upon a review of 
the record and examination of the Veteran, 
the examiner should respond to the 
following:

a.	Identify all joints affected by the 
Veteran's service-connected 
rheumatoid arthritis, both at the 
examination and at any time during 
the appeal period, i.e., since the 
Veteran filed her claim in January 
2007 to the present.  

b.	Provide range of motion measurements 
for each affected joint identified. 
 
c.	Comment on whether the Veteran 
suffers severe impairment due to 
anemia or weight loss, incapacitating 
exacerbations and their frequency, or 
a combination of symptoms that result 
in definite impairment of health.

A rationale for any opinion advanced 
should be provided.  The examiner should 
also state what sources were consulted in 
forming the opinion.  

3.	After completing the above actions and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's claim should be 
readjudicated, to include all evidence 
received since the November 2009 
supplemental statement of the case.  If 
the claim is not resolved to the Veteran's 
satisfaction, the Veteran and her 
representative should be issued another 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


